Case 8:20-bk-13014-MW   Doc 201 Filed 08/26/21 Entered 08/26/21 18:22:22   Desc
                         Main Document    Page 1 of 5
Case 8:20-bk-13014-MW   Doc 201 Filed 08/26/21 Entered 08/26/21 18:22:22   Desc
                         Main Document    Page 2 of 5
Case 8:20-bk-13014-MW   Doc 201 Filed 08/26/21 Entered 08/26/21 18:22:22   Desc
                         Main Document    Page 3 of 5
        Case 8:20-bk-13014-MW                     Doc 201 Filed 08/26/21 Entered 08/26/21 18:22:22                                       Desc
                                                   Main Document    Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: STIPULATION BETWEEN CHAPTER 7 TRUSTEE AND
SECURED CREDITOR TO RESOLVE MOTION FOR RELIEF FROM THE AUTOMATIC STAY IN FAVOR OF FARM
CREDIT WEST, FCLA will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
26, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On August 26, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 DEBTOR
 NORTHERN HOLDING, LLC
 ATTN: OFFICER, A MANAGING OR
 GENERAL AGENT, OR TO ANY OTHER
 AGENT AUTHORIZED BY APPOINTMENT
 OR LAW TO RECEIVE SERVICE
 13217 JAMBOREE RD #429
 TUSTIN, CA 92782

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 26, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY: PRESIDING JUDGE’S COPY
HONORABLE MARK S. WALLACE
UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
RONALD REAGAN FEDERAL BUILDING AND COURTHOUSE
411 WEST FOURTH STREET, SUITE 6135 / COURTROOM 6C
SANTA ANA, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 August 26, 2021                Layla Buchanan                                                   /s/ Layla Buchanan
 Date                           Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:20-bk-13014-MW                      Doc 201 Filed 08/26/21 Entered 08/26/21 18:22:22                                       Desc
                                                   Main Document    Page 5 of 5


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     ATTORNEY FOR U.S. TRUSTEE (SA): Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Michael J Gomez mgomez@frandzel.com,
       dmoore@frandzel.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
       tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
     TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
     ATTORNEY FOR INTERESTED PARTY BANK DIRECT CAPITAL FINANCE: Elissa Miller
       emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com; ccaldwell@sulmeyerlaw.com
     ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
     ATTORNEY FOR CREDITOR ADLER BELMONT GROUP, INC.: Paul F Ready tamara@farmerandready.com
     ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
     UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Reed S Waddell rwaddell@frandzel.com,
       sking@frandzel.com
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Gerrick Warrington gwarrington@frandzel.com,
       sking@frandzel.com
     INTERESTED PARTY COURTESY NEF: David Wood dwood@marshackhays.com, dwood@ecf.courtdrive.com;
       lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
